
	
		II
		110th CONGRESS
		1st Session
		S. 725
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2007
			Mr. Levin (for himself and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Nonindigenous Aquatic Nuisance
		  Prevention and Control Act of 1990 to reauthorize and improve that
		  Act.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 National Aquatic Invasive Species Act
			 of 2007.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Prevention of introduction of aquatic Invasive Species
				into waters of the United States by vessels
					Sec. 101. Prevention of introduction of aquatic invasive
				species into waters of the United States by vessels.
					Sec. 102. Armed services whole vessel management
				program.
					TITLE II—Prevention of introduction of aquatic Invasive Species
				by other pathways
					Sec. 201. Priority pathway management program.
					Sec. 202. Screening process for planned importations of live
				aquatic organisms.
					TITLE III—Early detection; rapid response; control and
				outreach
					Sec. 301. Early detection.
					Sec. 302. Rapid response.
					Sec. 303. Dispersal barriers.
					Sec. 304. Environmental soundness.
					Sec. 305. Information, education, and outreach.
					TITLE IV—Aquatic Invasive Species research
					Sec. 401. Ecological, pathway, and experimental
				research.
					Sec. 402. Analysis.
					Sec. 403. Vessel pathway standards research.
					Sec. 404. Graduate education in systematics and
				taxonomy.
					TITLE V—Coordination
					Sec. 501. Program coordination.
					Sec. 502. International coordination.
					TITLE VI—Authorization of appropriations
					Sec. 601. Authorization of appropriations.
					TITLE VII—Conforming amendments
					Sec. 701. Conforming amendments.
				
			2.FindingsCongress finds that—
			(1)aquatic invasive species are second only to
			 habitat destruction as a cause of permanent losses in biological diversity of
			 aquatic ecosystems of the United States;
			(2)aquatic invasive species continue to be
			 introduced into waters of the United States at an unacceptable rate;
			(3)aquatic invasive species damage
			 infrastructure, disrupt commerce, out compete native species, reduce
			 biodiversity, and threaten human health;
			(4)the direct and indirect costs of aquatic
			 invasive species to the economy of the United States amount to billions of
			 dollars per year;
			(5)in the Great Lakes region, approximately
			 $3,000,000,000 has been spent in the past 10 years to mitigate the damage
			 caused by a single invasive species, the zebra mussel;
			(6)wetlands suffer compound impacts
			 from—
				(A)aquatic infestations (such as Hydrilla);
			 and
				(B)riparian infestations (such as Purple
			 Loosestrife);
				(7)prevention of aquatic invasive species is
			 the most environmentally sound and cost-effective management approach because
			 once established, aquatic invasive species are costly, and sometimes impossible
			 to control;
			(8)to be effective, the prevention, early
			 detection, and control of and rapid response to aquatic invasive species should
			 be coordinated regionally, nationally, and internationally;
			(9)pathway management is the most promising
			 approach to reducing unplanned introductions of aquatic invasive
			 species;
			(10)consistent national screening criteria are
			 needed to evaluate the potential risk of nonindigenous aquatic species;
			(11)States and regions have—
				(A)unique vulnerabilities with respect to
			 aquatic invasive species; and
				(B)unique means for addressing aquatic
			 invasive species;
				(12)to accurately identify and manage high risk
			 pathways, it is essential to carry out a comprehensive research program
			 that—
				(A)monitors pathways and ecosystems to detect
			 the establishment and spread of invasive species;
				(B)develops and demonstrates effective methods
			 for the management and control of invasive species; and
				(C)monitors the success of efforts to prevent
			 and control invasive species; and
				(13)it is in the interest of the United States
			 to—
				(A)carry out a comprehensive and thorough
			 program to research, prevent, manage, and control the introduction of aquatic
			 species that may become invasive; and
				(B)to the maximum extent practicable,
			 coordinate the program described in subparagraph (A) with neighboring nations
			 and other programs being carried out globally.
				3.DefinitionsSection 1003 of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4702) is amended to read
			 as follows:
			
				1003.DefinitionsIn this Act:
					(1)AdministratorThe term Administrator means
				the Administrator of the Environmental Protection Agency.
					(2)Aquatic ecosystemThe term aquatic ecosystem
				means a freshwater, marine, or estuarine environment (including inland waters
				and wetlands), located wholly in the United States.
					(3)Aquatic organism
						(A)In generalThe term aquatic organism
				means a living animal, plant, fungus, or microorganism inhabiting or
				reproducing in an aquatic ecosystem.
						(B)InclusionsThe term aquatic organism
				includes—
							(i)seeds;
							(ii)eggs;
							(iii)spores; and
							(iv)any other viable biological
				material.
							(4)Assistant secretaryThe term Assistant Secretary
				means the Assistant Secretary of the Army for Civil Works.
					(5)Ballast water
						(A)In generalThe term ballast water
				means—
							(i)any water (including matter suspended in
				the water) taken on board a vessel to control trim, list, draught, stability,
				or stress of the vessel; and
							(ii)any water placed into a ballast tank during
				cleaning, maintenance, or any other operation.
							(B)ExclusionThe term ballast water does
				not include water that, at the time of discharge of the water—
							(i)does not contain any aquatic invasive
				species that was taken on board a vessel; and
							(ii)was used for a purpose described in
				subparagraph (A)(i).
							(6)Best performing treatment
				technologyThe term
				best performing treatment technology means the ballast water
				treatment technology that is, as determined by the Secretary—
						(A)the most biologically effective;
						(B)the most environmentally sound; and
						(C)suitable, available, and economically
				practicable.
						(7)Coastal
				voyageThe term coastal
				voyage means a voyage conducted entirely within the exclusive economic
				zone.
					(8)DirectorThe term Director means the
				Director of the United States Fish and Wildlife Service.
					(9)Environmentally soundThe term environmentally
				sound, refers to an activity that prevents or reduces introductions, or
				controls infestations, of aquatic invasive species in a manner that minimizes
				adverse effects on—
						(A)the structure and function of an ecosystem;
				and
						(B)nontarget organisms and ecosystems.
						(10)Exclusive economic zoneThe term exclusive economic
				zone means the area comprised of—
						(A)the Exclusive Economic Zone of the United
				States established by Proclamation Number 5030, dated March 10, 1983;
				and
						(B)the equivalent zones of Canada and
				Mexico.
						(11)Existing vesselThe term existing vessel means
				any vessel that enters service on or before December 31, 2009.
					(12)Great lakesThe term Great Lakes
				means—
						(A)Lake Erie;
						(B)Lake Huron (including Lake Saint
				Clair);
						(C)Lake Michigan;
						(D)Lake Ontario;
						(E)Lake Superior;
						(F)the connecting channels of those Lakes,
				including—
							(i)the Saint Mary’s River;
							(ii)the Saint Clair River;
							(iii)the Detroit River;
							(iv)the Niagara River; and
							(v)the Saint Lawrence River to the Canadian
				border; and
							(G)any other body of water located within the
				drainage basin of a Lake, River, or connecting channel described in any of
				subparagraphs (A) through (F).
						(13)Great lakes regionThe term Great Lakes region
				means the region comprised of the States of Illinois, Indiana, Michigan,
				Minnesota, New York, Ohio, Pennsylvania, and Wisconsin.
					(14)In tradeThe term in trade, with
				respect to a species, means a species that has a documented history of
				repeatedly being commercially imported into the United States during the period
				beginning on January 1, 1990, and ending on January 1, 2007.
					(15)Indian tribeThe term Indian tribe has the
				meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25
				U.S.C. 450b).
					(16)Interbasin waterwayThe term interbasin waterway
				means a waterway that connects 2 distinct water basins.
					(17)IntroductionThe term introduction means
				the transfer of an organism to an ecosystem outside the historic range of the
				species of which the organism is a member.
					(18)InvasionThe term invasion means an
				infestation of an aquatic invasive species.
					(19)Invasive speciesThe term invasive species
				means a nonindigenous species the introduction of which into an ecosystem may
				cause harm to the economy, environment, human health, recreation, or public
				welfare.
					(20)National Invasive Species
				CouncilThe term
				National Invasive Species Council means the interagency council
				established by section 3 of Executive Order No. 13112 (42 U.S.C. 4321 note).
					(21)New vesselThe term new vessel means any
				vessel that enters service on or after January 1, 2010.
					(22)Nonindigenous speciesThe term nonindigenous species
				means any species in an ecosystem the range of which exceeds the historic range
				of the species in that ecosystem.
					(23)Organism transferThe term organism transfer
				means the movement of an organism of any species from 1 ecosystem to another
				ecosystem outside the historic range of the species.
					(24)PathwayThe term pathway means 1 or
				more vectors by which an invasive species is transferred from 1 ecosystem to
				another.
					(25)Planned importationThe term planned importation
				means the purposeful movement of 1 or more nonindigenous organisms for use in
				the territorial limits of the United States.
					(26)Regional
				panelThe term regional
				panel means a panel convened in accordance with section 1203.
					(27)Saltwater flushingThe term saltwater flushing
				means the process of—
						(A)adding midocean water to a ballast water
				tank that contains residual quantities of ballast water;
						(B)mixing the midocean water with the residual
				ballast water and sediment in the tank through the motion of a ship; and
						(C)discharging the mixed water so that the
				salinity of the resulting residual ballast water in the tank exceeds 30 parts
				per thousand.
						(28)SecretaryThe term Secretary means the
				Secretary of Homeland Security.
					(29)SpeciesThe term species means any
				fundamental category of taxonomic classification below the level of genus or
				subgenus, including a species, subspecies, or any recognized variety of animal,
				plant, fungus, or microorganism.
					(30)Task forceThe term Task Force means the
				Aquatic Nuisance Species Task Force established by section 1201(a).
					(31)TreatmentThe term treatment means a
				mechanical, physical, chemical, biological, or other process or method of
				killing, removing, or rendering inviable organisms.
					(32)Type approvalThe term type approval means
				an approval procedure under which a type of system is initially certified as
				meeting a standard established by law (including a regulation) for a particular
				application if the system is operated correctly.
					(33)Under secretaryThe term Under Secretary means
				the Under Secretary of Commerce for Oceans and Atmosphere.
					(34)Undesirable impactThe term undesirable impact
				means economic, human health, aesthetic, or environmental degradation that is
				not necessary for, and is not clearly outweighed by, public health,
				environmental, or welfare benefits.
					(35)Waters of the united states
						(A)In generalThe term waters of the United
				States means the navigable waters and territorial sea of the United
				States.
						(B)InclusionThe term waters of the United
				States includes the Great
				Lakes.
						.
		IPrevention of introduction of aquatic
			 Invasive Species into waters of the United States by vessels
			101.Prevention of introduction of aquatic
			 Invasive Species into waters of the United States by vessels
				(a)In generalSection 1101 of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711) is amended to read
			 as follows:
					
						1101.Prevention of introduction of aquatic
				Invasive Species into waters of the United States by vessels
							(a)Requirements for vessels operating in
				waters of the United States
								(1)Invasive Species management plan
									(A)In generalEffective beginning on the date that is 180
				days after the issuance of guidelines pursuant to subparagraph (D) and
				promulgation of any regulations under this section, each vessel that is
				designed, constructed, or adapted with a ballast tank, and any towed vessel or
				structure, operating in waters of the United States shall have in effect, and
				have available for inspection, an aquatic invasive species management
				plan.
									(B)SpecificityThe management plan shall be specific to
				the vessel (or group of vessels with characteristics similar to that of the
				vessel, as determined by the Secretary).
									(C)RequirementsThe management plan shall—
										(i)prescribe a safe and effective means to
				minimize, with the goal of elimination, introductions and transfers of invasive
				species; and
										(ii)include, at a minimum, such information as
				is requested by the Secretary pursuant to subparagraph (D), including—
											(I)operational requirements to safely and
				effectively comply with the applicable ballast water management requirements
				under paragraph (4);
											(II)operational requirements to safely and
				effectively carry out any actions consistent with a rapid response contingency
				strategy required by States and approved by the Secretary under section
				1211;
											(III)at the discretion of the Secretary, other
				operational requirements that are specified in guidelines adopted by the
				International Maritime Organization;
											(IV)a description of all reporting requirements
				and a copy of each form necessary to meet those requirements;
											(V)the position of the officer responsible for
				implementation of ballast water management and reporting procedures on
				board;
											(VI)documents relevant to aquatic invasive
				species management equipment or procedures;
											(VII)a description of the location of access
				points for sampling ballast or sediments pursuant to paragraph
				(3)(B)(vi);
											(VIII)a description of requirements relating to
				compliance with any approved rapid response strategy relevant to the voyage of
				the vessel;
											(IX)a contingency strategy applicable under
				section 1211, if appropriate; and
											(X)such requirements described in subsection
				(b) as are applicable to the vessel.
											(D)GuidelinesNot later than 18 months after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Secretary shall issue final guidelines
				for the development of invasive species management plans, including guidelines
				that—
										(i)identify types of vessels for which plans
				are required;
										(ii)establish processes for updating and
				revising the plans; and
										(iii)establish criteria for compliance with this
				subsection.
										(2)RecordsThe master of a vessel shall—
									(A)maintain records of all ballast operations,
				for such period of time and including such information as the Secretary may
				specify;
									(B)permit inspection of the records by
				representatives of the Secretary and of the State in which the port is located;
				and
									(C)transmit records to the National Ballast
				Information Clearinghouse established under section 1102(f).
									(3)Best management practices
									(A)In generalNot later than 18 months after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Secretary shall issue guidelines on best
				management practices to minimize, with the goal of elimination, and monitor
				organism transfer by vessels.
									(B)Practices to be includedThe best management practices shall
				include—
										(i)sediment management in transoceanic
				vessels;
										(ii)minimization of ballast water uptake in
				areas in which there is a greater risk of harmful organisms entering ballast
				tanks (such as areas with toxic algal blooms or known outbreaks of aquatic
				invasive species);
										(iii)avoidance of unnecessary discharge of
				ballast water in a port that was taken up in another port;
										(iv)to the maximum extent practicable,
				collection and the proper disposal of debris from the cleaning of the
				hull;
										(v)proper use of anti-fouling coating;
				and
										(vi)provision of sample access ports in ballast
				piping for sampling of ballast intake and discharge.
										(4)Ballast water management
									(A)In generalEffective beginning on the date that is 180
				days after the Secretary promulgates regulations to carry out this section, and
				except as provided in subparagraph (B), each vessel equipped with a ballast
				water tank that enters a United States port shall comply with the regulations
				relating to ballast water management.
									(B)Exceptions
										(i)Vessels operating entirely within exclusive
				economic zoneA vessel
				equipped with a ballast tank, and any towed vessel or structure, that operates
				entirely within the exclusive economic zone shall not be required to comply
				with the regulations described in subsection (b)(2).
										(ii)Vessels operating in enclosed aquatic
				ecosystems
											(I)In generalSubject to subclause (II), an existing
				vessel equipped with a ballast tank, and any towed vessel or structure, that
				operates exclusively in the upper 4 Great Lakes (Lake Superior, Lake Michigan,
				Lake Huron, and Lake Erie, and the connecting channels), or in another enclosed
				aquatic ecosystem shall not be required to comply with the regulations
				described in subsection (b)(1).
											(II)Additional enclosed aquatic
				ecosystemsThe Administrator
				and the Under Secretary, in consultation with regional panels of the Task
				Force, may determine additional enclosed aquatic ecosystems in which the
				potential for movement of organisms by natural and anthropogenic means is not
				significantly altered by the movement of the vessels equipped with ballast
				tanks.
											(b)Invasive species management regulations and
				certification procedures
								(1)RegulationsNot later than 18 months after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Secretary, with the concurrence of the
				Administrator and in consultation with the Task Force, shall promulgate final
				regulations establishing performance requirements for vessels to reduce, with
				the goal of elimination, introduction by the vessels of invasive species to
				waters of the United States, including—
									(A)ballast water management operations
				(including relevant contingency procedures in instances in which a safety
				exemption is used pursuant to subsection (h)); and
									(B)management of other vessel pathways,
				including the hull and sea chest of a vessel.
									(2)Ballast water exchangeThe ballast water exchange regulations
				promulgated pursuant to paragraph (1)—
									(A)shall apply only to existing
				vessels;
									(B)shall expire not later than December 31,
				2011; and
									(C)shall include—
										(i)a provision for ballast water exchange that
				requires—
											(I)at least 1 empty-and-refill cycle, outside
				the exclusive economic zone or in an alternative exchange area designated by
				the Secretary, of each ballast tank that contains ballast water to be
				discharged into waters of the United States; or
											(II)for a case in which the master of a vessel
				determines that compliance with the requirement under subclause (I) is
				impracticable, a sufficient number of flow-through exchanges of ballast water,
				outside the exclusive economic zone or in an alternative exchange area
				designated by the Secretary, to achieve replacement of at least 95 percent of
				ballast water in ballast tanks of the vessel, as determined by a certification
				dye study conducted or model developed in accordance with protocols developed
				under paragraph (5)(B) and recorded in the management plan of a vessel pursuant
				to subsection (a)(1)(C)(ii)(I); and
											(ii)if a ballast water exchange is not
				undertaken pursuant to subsection (h), a contingency procedure that requires
				the master of a vessel to use the best practicable technology or practice to
				treat ballast discharge.
										(3)Ballast water treatment
									(A)In generalThe regulations promulgated pursuant to
				paragraph (1) shall require a vessel to which this section applies to conduct
				ballast water treatment beginning on January 1, 2012, in accordance with this
				paragraph before discharging ballast water.
									(B)Performance standardsSubject to subparagraph (C)(ii), the
				regulations shall require that ballast water discharged shall—
										(i)contain—
											(I)less than 1 living organism per 10 cubic
				meters that is 50 or more micrometers in minimum dimension;
											(II)less than 1 living organism per 10
				milliliters that is—
												(aa)less than 50 micrometers in minimum
				dimension; and
												(bb)more than 10 micrometers in minimum
				dimension;
												(III)concentrations of indicator microbes that
				are less than—
												(aa)(AA)1 colony-forming unit of toxicogenic Vibrio
				cholera (serotypes O1 and O139) per 100 milliliters; or
													(BB)1 colony-forming unit of that microbe per
				gram of wet weight of zoological samples;
													(bb)126 colony-forming units of escherichia
				coli per 100 milliliters; and
												(cc)33 colony-forming units of intestinal
				enterococci per 100 milliliters; and
												(IV)concentrations of such additional indicator
				microbes as may be specified in regulations promulgated by the Secretary, in
				consultation with the Administrator, that are less than the quantities
				specified in those regulations; or
											(ii)comply with an alternative standard that is
				at least as protective as the standards under clause (i), as determined by the
				Secretary.
										(C)Best performance treatment
				available
										(i)In generalNot later than December 31, 2010, the
				Secretary, in consultation with the Administrator, based on technology
				assessments implemented before July 31, 2010, shall determine whether
				technologies exist that provide for the achievement of the standards described
				in subparagraph (B).
										(ii)Modification of standardsIf the Secretary, in consultation with the
				Administrator, determines under clause (i) that no technology exists that
				provides for the achievement of the standards described in subparagraph (B),
				the Secretary shall modify the standards to ensure consistency with the best
				performance treatment available among treatment systems assessed that meet, at
				a minimum, the applicable ballast water discharge standard of the International
				Maritime Organization.
										(D)Reception facility exception
										(i)In generalThe requirements of this paragraph shall
				not apply to a vessel that discharges ballast water into a land-based or
				water-based facility for the reception of ballast water that meets each
				applicable standard under clause (ii).
										(ii)Applicable standardsNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Administrator and the Secretary shall
				jointly promulgate standards for—
											(I)the reception of ballast water in
				land-based and water-based reception facilities; and
											(II)the disposal or treatment of received
				ballast water in a manner that does not damage the environment, human health,
				property, or resources.
											(4)Review and revisionThe Secretary, in concurrence with the
				Administrator, shall review and revise, not less frequently than once every 3
				years—
									(A)any determination relating to the
				determination under paragraph (3)(C)(i); and
									(B)any modification of a standard under
				paragraph (3)(C)(ii).
									(5)Certification of treatments and
				practices
									(A)In generalNot later than the date on which
				regulations are promulgated pursuant to paragraph (1), the Secretary shall,
				with the concurrence of the Administrator, promulgate regulations for—
										(i)the certification of treatments or
				practices the performances of which comply with the regulations; and
										(ii)on-going enforcement of the effective use
				of the certified treatments or practices.
										(B)Certification of ballast water exchange
				proceduresThe certification
				of ballast water exchange procedures in compliance with the regulations
				promulgated pursuant to paragraph (2) shall be based on a qualified
				type-approval process, including a protocol involving dye studies or models
				detailing flow dynamics of a vessel or class of vessels described in paragraph
				(2)(A)(ii) for demonstrating the number of flow-through exchanges necessary for
				such a vessel to meet the percentage purge requirements associated with the
				flow-through technique for ballast water exchange.
									(C)Certification of all other ballast water
				discharge treatmentsThe
				certification of treatments in compliance with the regulations promulgated
				pursuant to paragraph (3) shall be based on a qualified type-approval process
				that—
										(i)is capable of estimating the extent to
				which ballast water discharge treated by a ballast water treatment system is
				likely to comply with applicable standards, including any restrictions relating
				to—
											(I)biological, chemical, or physical
				conditions of water taken into ballast; and
											(II)conditions encountered during a
				voyage;
											(ii)is capable of determining the extent to
				which a ballast water treatment method—
											(I)is environmentally sound, based on criteria
				promulgated by the Administrator under paragraph (8)(A); and
											(II)is safe for vessel and crew;
											(iii)may be used in estimating the expected
				useful life of the ballast water treatment system, as determined on the basis
				of voyage patterns and normal use conditions;
										(iv)includes a ship-board testing component
				(and may include a shore-based testing component);
										(v)provides for appropriate monitoring, as
				determined by the Administrator;
										(vi)provides for revocation by the
				Administrator of approval pending the results of the monitoring; and
										(vii)is cost-effective.
										(D)Expiration of ballast water exchange
				optionOn the date of
				expiration of the ballast water exchange option under paragraph (2), the
				certification process shall apply to all methods of ballast water management,
				treatment, and system design.
									(E)Review and revisionNot less frequently than once every 3
				years, the Secretary, in conjunction with the Administrator, shall review and,
				if necessary, revise the certification process pursuant to subsection
				(d)(1).
									(F)Application for approval
										(i)In generalThe Secretary and the Administrator shall
				approve an application for certification of a ballast water treatment system
				only if the application is in such form and contains such information as the
				Secretary and Administrator may require.
										(ii)Approval and disapproval
											(I)In generalOn receipt of an application under clause
				(i)—
												(aa)the Administrator shall, not later than 90
				days after the date of receipt of the application—
													(AA)review the application for compliance and
				consistency with environmental soundness criteria promulgated under paragraph
				(8)(A); and
													(BB)approve those ballast water treatment
				systems that meet those criteria; and
													(bb)the Secretary, in consultation with the
				Task Force, shall, not later than 180 days after the date of receipt of the
				application—
													(AA)determine whether the ballast water
				treatment system covered by the application meets the requirements of this
				subsection, as appropriate;
													(BB)approve or disapprove the application;
				and
													(CC)provide the applicant written notice of
				approval or disapproval.
													(II)LimitationsAn application approved under subclause (I)
				shall—
												(aa)be qualified with any limitations relating
				to voyage pattern, duration, or any other characteristic that may affect the
				effectiveness or environmental soundness of the ballast water treatment system
				covered by the application, as determined by the Secretary in consultation with
				the Administrator;
												(bb)be applicable to a specific vessel or group
				of vessels, as determined by the Secretary;
												(cc)be valid for the least of—
													(AA)the expected useful life of the ballast
				water treatment system;
													(BB)10 years; or
													(CC)such period of time for which the Secretary
				or Administrator (as appropriate) determines that (based on available
				information, including information developed pursuant to paragraph (6)(B)(iii))
				there exists a serious deficiency in performance or environmental soundness of
				the system relative to anticipated performance or environmental soundness;
				and
													(dd)be renewed if—
													(AA)the Secretary determines that the ballast
				water treatment system remains in compliance with applicable standards as of
				the date of application for renewal; or
													(BB)the remaining useful life of the vessel is
				less than 10 years.
													(6)Experimental approval for ballast water
				treatment
									(A)In generalThe owner or operator of a vessel may
				submit to the Secretary an application to test or evaluate a promising ballast
				water treatment technology that—
										(i)has the potential to achieve the standards
				required under paragraph (3); and
										(ii)is likely to achieve a minimum performance
				that is the same as or more stringent than a standard required under paragraph
				(3)(C)(ii), as applicable.
										(B)ApprovalThe Secretary shall approve an application
				under subparagraph (A) if—
										(i)the Secretary and the Administrator
				determine that the treatment technologies have the potential to achieve the
				standards required under paragraph (3); and
										(ii)the Administrator determines, based on
				independent and peer-reviewed information provided to the Secretary by the
				owner or operator of the vessel or other applicable parties, that the treatment
				technologies—
											(I)comply with environmental requirements
				(including regulations); and
											(II)have the potential to meet environmental
				soundness criteria established under paragraph (8)(A)(i).
											(C)WaiverIf the Secretary approves an application
				under subparagraph (B), the Secretary and the Administrator may waive the
				requirements under subsection (a)(4)(A) with respect to the vessel that is
				subject to the application approved.
									(D)Limitations
										(i)Period of testingTesting of the treatment system approved
				under this section may cease prior to the termination of the approval period
				described in clause (ii).
										(ii)Period of approvalApproval granted under subparagraph (B)
				shall be for the least of—
											(I)the expected useful life of the ballast
				water treatment system;
											(II)a period of 10 years; or
											(III)a period ending on the date that the
				Secretary and Administrator (as appropriate) determines that there exists a
				serious deficiency in performance or human safety or environmental soundness of
				the system relative to anticipated performance or environmental
				soundness.
											(iii)InformationAs a condition of receiving experimental
				approval for a treatment under subparagraph (B), the owner or operator of a
				vessel shall agree to collect and report such information regarding the
				operational and biological effectiveness of the treatment through sampling of
				the intake and discharge ballast as the Secretary may request.
										(iv)RenewalAn experimental approval may be renewed in
				accordance with paragraph (5)(F)(ii).
										(7)Incentives for use of treatment
				systems
									(A)In generalThe Secretary, the Secretary of
				Transportation, and the Administrator shall assist owners or operators of
				vessels that seek to obtain experimental approval for installation of ballast
				water treatment systems, including through providing guidance on—
										(i)a sampling protocol and test program for
				cost effective treatment evaluation;
										(ii)sources of sampling equipment and field
				biological expertise; and
										(iii)examples of shipboard evaluation
				studies.
										(B)Selection of technologies and
				practicesIn selecting
				technologies and practices for shipboard demonstration under section 1104(b),
				the Secretary of the Interior and the Secretary of Commerce shall give priority
				consideration to technologies and practices that have received or are in the
				process of receiving certification under paragraph (5).
									(C)Annual summariesThe Secretary shall annually summarize, and
				make available to interested parties, all available information on the
				performance of technologies proposed for ballast treatment to facilitate the
				application process for experimental approval for ballast water treatment under
				paragraph (6).
									(8)Environmental soundness criteria for
				ballast treatments
									(A)In generalThe Administrator shall include in criteria
				promulgated under section 1202(k)(1)(A) specific criteria—
										(i)to ensure environmental soundness of
				ballast treatment systems; and
										(ii)to grant environmental soundness exceptions
				under subparagraph (B).
										(B)ExceptionsThe Secretary and the Administrator shall
				submit to Congress a report on the need for short-term emergency exceptions to
				the environmental soundness criteria promulgated under subparagraph (A).
									(c)Great Lakes Program
								(1)Regulations
									(A)In generalUntil such time as regulations are
				promulgated to implement the amendments made by the
				National Aquatic Invasive Species Act of
				2007, regulations promulgated to carry out this Act shall remain
				in effect until revised or replaced pursuant to the
				National Aquatic Invasive Species Act of
				2007.
									(B)No ballast on boardNot later than 180 days after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Secretary shall promulgate regulations
				to minimize the discharge of invasive species from ships that claim no ballast
				on board, or that claim to be carrying only unpumpable quantities of ballast,
				including, at a minimum, a requirement that—
										(i)such a ship shall conduct saltwater
				flushing of ballast water tanks—
											(I)outside the exclusive economic zone;
				or
											(II)at a designated alternative exchange site;
				and
											(ii)before being allowed entry beyond the St.
				Lawrence Seaway, the master of such a ship shall certify that the ship has
				complied with each applicable requirement under this subsection.
										(C)Early technology
										(i)In generalNot later than 180 days after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Secretary shall promulgate regulations
				allowing ships entering the Great Lakes to use a ballast water treatment
				technology that is as effective as ballast water exchange, as determined by the
				Secretary.
										(ii)RequirementThe regulations under clause (i) shall
				include a provision that a ballast water treatment technology used for purposes
				of complying with the regulations shall be permitted for the shorter of—
											(I)the 10-year period beginning on the date of
				initial use of the technology; and
											(II)the life of the ship on which the
				technology is used.
											(iii)Treatment equivalency to ballast water
				exchangeFor purposes of the
				regulations under clause (i), the discharge standard of the International
				Maritime Organization shall be considered to be as effective as ballast water
				exchange.
										(2)Relationship to other
				programsOn implementation of
				a national mandatory ballast management program that is at least as
				comprehensive as the Great Lakes program (as determined by the Secretary, in
				consultation with the Governors of Great Lakes States)—
									(A)the program regulating vessels and ballast
				water in Great Lakes under this section shall terminate; and
									(B)the national program shall apply to such
				vessels and ballast water.
									(3)Review and revision
									(A)In generalNot later than the date that is 18 months
				after the date of enactment of the National
				Aquatic Invasive Species Act of 2007, the Secretary shall—
										(i)review and revise regulations promulgated
				under this section to ensure the regulations provide the maximum practicable
				protection of the Great Lakes ecosystem from introduction by vessels (including
				vessels in the unballasted condition) of aquatic invasive species; and
										(ii)promulgate the revised regulations.
										(B)ContentsThe revised regulations shall include, at a
				minimum, requirements under subsections (a) and (b) (as amended by that
				Act).
									(d)Periodic review and revision of
				regulations
								(1)In generalNot later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, and not less often than every 3 years
				thereafter, the Secretary shall (with the concurrence of the Administrator,
				based on recommendations of the Task Force, and information collected and
				analyzed under this title and in accordance with criteria developed by the Task
				Force under paragraph (3))—
									(A)assess the compliance by vessels with
				regulations promulgated under this section;
									(B)assess the effectiveness of the regulations
				referred to in subparagraph (A) in reducing the introduction and spread of
				aquatic invasive species by vessels; and
									(C)as necessary, on the basis of the best
				scientific information available—
										(i)revise the regulations referred to in
				subparagraph (A); and
										(ii)promulgate additional regulations.
										(2)Special review and revisionNot later than 90 days after the date on
				which the Task Force makes a request to the Secretary for a special review and
				revision of the Program, the Secretary shall (with the concurrence of the
				Administrator)—
									(A)conduct a special review of regulations in
				accordance with paragraph (1); and
									(B)as necessary, in the same manner as
				provided under paragraph (1)(C)—
										(i)revise those guidelines; or
										(ii)promulgate additional regulations.
										(3)Criteria for effectivenessNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, and every 3 years thereafter, the Task Force
				shall submit to the Secretary criteria for determining the adequacy and
				effectiveness of all regulations promulgated under this section.
								(e)Sanctions
								(1)Civil penalties
									(A)In generalAny person that violates a regulation
				promulgated under this section shall be liable for a civil penalty in an amount
				not to exceed $50,000.
									(B)Separate violationsEach day of a continuing violation
				constitutes a separate violation.
									(C)Liability of vesselsA vessel operated in violation of a
				regulation promulgated under this Act shall be liable in rem for any civil
				penalty assessed under this subsection for that violation.
									(2)Criminal penaltiesAny person that knowingly violates the
				regulations promulgated under subsection (b) is guilty of a class C
				felony.
								(3)Revocation of clearanceOn request of the Secretary, the Secretary
				of the Treasury shall withhold or revoke the clearance of a vessel required by
				section 4197 of the Revised Statutes (46 U.S.C. App. 91), if the owner
				or operator of that vessel is in violation of the regulations promulgated under
				subsection (b).
								(4)Exception to sanctionsThis subsection does not apply to a failure
				to exchange ballast water if—
									(A)the master of a vessel, acting in good
				faith, decides that the exchange of ballast water will threaten the safety or
				stability of the vessel or the crew or passengers of the vessel; and
									(B)the vessel complies with—
										(i)recordkeeping requirements of this
				Act;
										(ii)contingency requirements of section 1211;
				and
										(iii)reporting requirements of this Act.
										(f)Coordination with other
				agenciesThe Secretary is
				encouraged to use (with consent) the expertise, facilities, members, or
				personnel of, appropriate Federal and State agencies and organizations that
				have routine contact with vessels, as determined by the Secretary.
							(g)Consultation with Canada, Mexico, and other
				foreign governmentsIn
				developing the guidelines issued and regulations promulgated under this
				section, the Secretary is encouraged to consult with the Government of Canada,
				the Government of Mexico, and any other government of a foreign country that
				the Secretary, in consultation with the Task Force, determines to be necessary
				to develop and implement an effective international program for preventing the
				unintentional introduction and spread of nonindigenous species.
							(h)Safety exemption
								(1)Master discretionThe Master of a vessel is not required to
				conduct a ballast water exchange if the Master determines that the exchange
				would threaten the safety or stability of the vessel, or the crew or passengers
				of the vessel, because of adverse weather, vessel architectural design,
				equipment failure, or any other extraordinary conditions.
								(2)Other requirementsA vessel that does not exchange ballast
				water on the high seas under paragraph (1) shall not discharge ballast water in
				any harbor, except in accordance with a contingency strategy approved by the
				Secretary (and included in the invasive species management plan of the vessel)
				to reduce the risk of organism transfer by the discharge (using the best
				practicable technology and practices pursuant to regulations promulgated under
				subsection (b)(1)).
								(i)Non-discriminationThe Secretary shall ensure that vessels
				registered outside of the United States do not receive more favorable treatment
				than vessels registered in the United States in any case in which the Secretary
				performs studies, reviews compliance, determines effectiveness, establishes
				requirements, or performs any other responsibilities under this Act.
							(j)Effect on other lawNothing in this section or any regulation
				promulgated under this section supersedes or otherwise affects any requirement
				or prohibition relating to the discharge of ballast water under the
				Federal Water Pollution Control Act
				(33 U.S.C.
				1251 et
				seq.).
							.
				(b)Conforming amendments
					(1)Section 1102(c)(1) of the Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4712(c)(1)) is amended by striking issued under section
			 1101(b) and inserting promulgated under section
			 1101(e).
					(2)Section 1102(f)(1)(B) of the Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4712(f)(1)(B)) is amended by striking guidelines issued
			 pursuant to section 1101(c) and inserting regulations
			 promulgated under section 1101(e).
					102.Armed services whole vessel management
			 ProgramSection 1103 of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4713) is amended—
				(1)by striking the section heading and
			 inserting the following:
					
						1103.Armed services whole vessel management
				Program
						;
				and
				(2)in subsection (a)—
					(A)by striking Subject to and
			 inserting the following:
						
							(1)Ballast waterSubject
				to
							; and
					(B)by adding at the end the following:
						
							(2)Towed vessel management Program
								(A)In generalSubject to operational conditions, the
				Secretary of Defense, in consultation with the Secretary and the Task Force,
				shall implement a towed vessel management program for Department of Defense
				vessels to minimize the risk of introductions of aquatic invasive species
				through hull and associated hull aperture transfers by towed vessels.
								(B)Current ballast ProgramExcept as provided in subparagraph (A),
				this Act does not affect the ballast program for Department of Defense vessels
				in effect on the date of enactment of the National Aquatic Invasive Species Act of
				2007.
								(3)ReportsNot later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, and every 3 years thereafter, the Secretary
				of Defense shall submit to Congress a report that includes a summary and
				analysis of the program carried out under this
				section.
							.
					IIPrevention of introduction of aquatic
			 Invasive Species by other pathways
			201.Priority pathway management
			 ProgramSubtitle C of title I
			 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4721 et seq.) is amended by adding at the end the
			 following:
				
					1210.Priority pathway management
				Program
						(a)Identification of high priority
				pathwaysNot later than 2
				years after the date of enactment of the National Aquatic Invasive Species Act of
				2007, and every 3 years thereafter, the Task Force, in
				coordination with the National Invasive Species Council and in consultation
				with representatives of States, industry, and other interested parties, shall,
				based on pathway surveys conducted under this title and other available
				research relating to the rates of introductions in waters of the United
				States—
							(1)identify those pathways that pose the
				highest risk for introductions of invasive species, both nationally and on a
				region-by-region basis;
							(2)develop recommendations for management
				strategies for those high-risk pathways;
							(3)include in the report to Congress required
				under section 1201(f)(2)(B) a description of the identifications, strategies,
				and recommendations based on research collected under this title; and
							(4)identify invasive species not yet
				introduced into waters of the United States that are likely to be introduced
				into waters of the United States unless preventative measures are taken.
							(b)Management of high priority
				pathwaysNot later than 3
				years after the date of enactment of the National Aquatic Invasive Species Act of
				2007, the Task Force or agencies of jurisdiction shall, to the
				maximum extent practicable, implement the strategies described in subsection
				(a)(2), considering appropriate periodic updates to the
				strategies.
						.
			202.Screening process for planned importations
			 of live aquatic organismsSubtitle B of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) is amended
			 by adding at the end the following:
				
					1105.Screening process for planned importations
				of aquatic organisms
						(a)PurposeThe purpose of the screening process under
				this section is to prevent the introduction or establishment of aquatic
				invasive species, including pathogens and parasites of the species, in waters
				of the United States and contiguous waters of Canada and Mexico.
						(b)Catalog of species in tradeNot later than 18 months after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Director of the United States Geological
				Survey, the Administrator of the Animal and Plant Health Inspection Service,
				the Director of the Smithsonian Environmental Research Center, and other
				Federal agencies with jurisdiction over planned importations of live organisms,
				shall—
							(1)develop and, as necessary, update a catalog
				of species in trade; and
							(2)include the catalog in the information
				provided to the public pursuant to section 1102(f) .
							(c)Planned importationsNot later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, no aquatic organism of a species that is not
				in trade shall be imported into the United States without screening and
				approval in accordance with this section.
						(d)Guidelines
							(1)In generalNot later than 30 months after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the National Invasive Species Council, in
				conjunction with the Task Force and in consultation with affected regional
				panels, States, Indian tribes, and other stakeholders, shall promulgate
				guidelines for screening proposed planned importations of aquatic organisms
				into the United States.
							(2)ContentAt a minimum, the guidelines under
				paragraph (1) shall include guidelines relating to—
								(A)the minimum information requirements for
				screening determinations under subsection (e);
								(B)a simplified notification procedure for any
				additional shipment of organisms that may occur after completion of an initial
				screening process and determination under subsection (e);
								(C)application forms; and
								(D)shipping labels.
								(3)Factors for considerationIn developing guidelines under this
				section, the National Invasive Species Council and the Task Force shall take
				into consideration—
								(A)the likelihood of the spread of the
				applicable species by human or natural means;
								(B)species that may occur in association with
				the species planned for importation, including pathogens, parasites, and
				free-living organisms;
								(C)regional differences in the probability of
				invasion and associated impacts;
								(D)the difficulty of controlling an
				established population of an aquatic invasive species in the wild;
								(E)the profile established under section
				1108(b);
								(F)any applicable best available
				science;
								(G)the potential benefits associated with the
				species; and
								(H)the requirements of international
				law.
								(e)Screening
							(1)Evaluation
								(A)In generalNot later than 180 days after the date of
				publication of the guidelines under subsection (d), each Federal agency with
				authority over an importation into the United States of an aquatic organism of
				a species that is not in trade, as determined in accordance with the catalog
				under subsection (b), and that is proposed for importation into the United
				States, shall—
									(i)promulgate regulations in accordance with
				the guidelines under subsection (d); and
									(ii)carry out screening in accordance with this
				subsection.
									(B)RequirementsThe head a Federal agency described in
				subparagraph (A) or the Director, as applicable, shall—
									(i)prohibit the importation into the United
				States of any species described in clause (i) or (iii) of paragraph (2)(B),
				unless the importation is for the sole purpose of research conducted in
				accordance with section 1202(f)(2);
									(ii)restrict, as necessary, the importation of
				any species described in subsection (2)(B)(ii), unless the importation is for
				the sole purpose of research conducted in accordance with section
				1202(f)(2);
									(iii)make a determination under this subsection
				not later than 180 days after receiving a complete request for permission to
				import a aquatic organism; and
									(iv)make the results of the screening process
				available to the public.
									(2)CategoriesThe screening process under this subsection
				shall require—
								(A)to the maximum extent practicable, the
				identification, preferably to the species level but, at a minimum, to the genus
				level, of aquatic organisms proposed for importation; and
								(B)the designation of—
									(i)species with a high or moderate probability
				of undesirable impacts to areas within the United States and contiguous areas
				of neighboring countries to which the species is likely to be spread;
									(ii)species with a low or no probability of
				undesirable impacts to areas within the United States and contiguous areas of
				neighboring counties to which the species is likely to be spread; and
									(iii)species with respect to which there is
				insufficient information to determine the risk of such undesirable
				impacts.
									(3)Delegation and authority
								(A)In generalIf no Federal agency has the authority
				described in paragraph (1)(A), or if the head of such a Federal agency
				delegates the screening authority to the Director under subparagraph (B), the
				Director shall screen the organism.
								(B)Delegation to directorThe head of a Federal agency with the
				authority described in paragraph (1)(A) may delegate to the Director the
				authority to carry out the screening process under this subsection.
								(C)United States Fish and Wildlife
				Service
									(i)In generalThe Director may restrict or prohibit the
				importation of an aquatic organism of a species not in trade in accordance with
				the regulations promulgated under paragraph (1)(A)(i) if—
										(I)no other Federal agency has authority to
				regulate the importation of the species; or
										(II)the head of a Federal agency delegates
				authority to the Director under subparagraph (B).
										(ii)Screening requirementsThe Director shall promulgate screening
				requirements in accordance with the guidelines under subsection (d) to evaluate
				any planned importation of an aquatic organism, including an importation
				carried out by a Federal agency, that is not otherwise subject to Federal
				authority to permit the importation.
									(D)Multiple jurisdiction
									(i)In generalIf more than 1 Federal agency has
				jurisdiction over the importation of an aquatic organism, the agencies shall
				conduct only 1 screening process in accordance with a memorandum of
				understanding described in paragraph (4).
									(ii)Cultured aquatic organismsThe Secretary of Agriculture shall conduct
				screening of any aquatic organism imported to be cultured.
									(E)Agency-initiated screeningAt the discretion of the Federal agency
				with jurisdiction over the importation of a species not in trade, the Federal
				agency may initiate a screening process for a species for which no other person
				has filed an application for importation.
								(4)Memorandum of understanding
								(A)In generalThe Director shall enter into a memorandum
				of understanding with each Federal agency with the authority to conduct
				screening under this subsection.
								(B)ContentsA memorandum of understanding under
				subparagraph (A) shall contain, at a minimum—
									(i)a description of the relationship between,
				and responsibilities of, each Federal agency, including a process designating a
				lead agency in cases in which multiple agencies have jurisdiction over the
				screening of an aquatic species;
									(ii)the process by which the Director will
				delegate screening duties to, and receive delegation from, other agencies of
				jurisdiction; and
									(iii)the process by which the agency and the
				National Invasive Species Council will coordinate and share information
				required for the screening of a species.
									(f)Review and revision
							(1)In generalNot less frequently than once every 3
				years, the National Invasive Species Council, in conjunction with the Task
				Force, shall review and revise, based on research on early detection and
				monitoring under section 1106 and other information, the guidelines, screening,
				and other activities carried out under this section.
							(2)ReportTogether with the report required under
				section 1201(f)(2)(B), the National Invasive Species Council shall submit to
				Congress—
								(A)an evaluation of the effectiveness of the
				screening process carried out under subsection (e);
								(B)the consistency of the application of the
				screening process by Federal agencies; and
								(C)recommendations for revisions of the
				screening process.
								(g)Prohibitions
							(1)In generalExcept as otherwise provided in this
				section, it shall be unlawful to import an aquatic organism of a species not in
				trade.
							(2)Penalties
								(A)Civil penaltyAny person that violates subsection (c)
				shall be liable for a civil penalty in an amount not to exceed $50,000.
								(B)Criminal penaltiesAny person that knowingly violates
				subsection (c) is guilty of a class C felony.
								(h)FeesThe head of any agency that has
				jurisdiction over a planned importation of an aquatic species subject to
				screening under this section may increase the amount of any appropriate fee
				that is charged under an applicable law (including regulations) to offset the
				cost of screening carried out under this section.
						(i)Effect on other laws
							(1)In generalNothing in this section repeals,
				supersedes, or modifies any provision of Federal or State law relating to the
				screening process for aquatic species importation.
							(2)More protective lawsA State, the District of Columbia, or a
				territory of the Untied States may adopt an aquatic plant or animal importation
				law, regulation, or policy that requires a more protective screening process
				for aquatic species importation than the regulations and policies of this
				section.
							.
			IIIEarly detection; rapid response; control
			 and outreach
			301.Early detectionSubtitle B of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended
			 by section 202) is amended by adding at the end the following:
				
					1106.Early detection and monitoring
						(a)In generalNot later than 18 months after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, in conjunction with the Council, the Task
				Force shall (based on the standard protocol for early detection surveys
				developed under this title), promulgate a set of sampling protocols, a
				geographic plan, and budget to support a national system of ecological surveys
				to rapidly detect recently-established aquatic invasive species in waters of
				the United States.
						(b)ContentsThe protocols, plan, and budget shall, at a
				minimum—
							(1)address a diversity of aquatic ecosystems
				of the United States (including inland and coastal waters);
							(2)encourage State, local, port, and tribal
				participation in monitoring;
							(3)balance scientific rigor with
				practicability, timeliness, and breadth of sampling activity;
							(4)considers the pathways and organisms
				identified under section 1210;
							(5)include a capacity to evaluate the impacts
				of permitted importations screened by the processes established under section
				1105; and
							(6)include clear lines of communication with
				appropriate Federal, State, and regional rapid response authorities.
							(c)ImplementationNot later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Director of the United States Geological
				Survey, the Administrator of the National Oceanic and Atmospheric
				Administration, and the Administrator (in consultation with the National
				Invasive Species Council and in coordination with other agencies and
				organizations) shall implement a national system of ecological surveys that
				is—
							(1)carried out in cooperation with State,
				local, port, tribal authorities, and other non-Federal entities (such as
				colleges and universities); and
							(2)based on the protocols, plan, and budget
				published under subsection (a) and any public
				comment.
							.
			302.Rapid
			 responseSubtitle C of title I
			 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4721 et seq.) (as amended by section 201) is amended by adding
			 at the end the following:
				
					1211.Rapid response
						(a)Emergency Rapid Response Fund
							(1)EstablishmentThere is established in the Treasury of the
				United States a revolving fund to assist States in implementing rapid response
				measures for aquatic invasive species, to be known as the Emergency
				Rapid Response Fund (referred to in this subsection as the
				Fund), consisting of—
								(A)such amounts as are appropriated to the
				Fund under section 1301(g)(2)(A); and
								(B)any interest earned on investment of
				amounts in the Fund under paragraph (3).
								(2)Expenditures from fund
								(A)In generalSubject to subparagraph (C), on request by
				the Secretary of the Interior, the Secretary of the Treasury shall transfer
				from the Fund to the Secretary of the Interior such amounts as the Secretary of
				the Interior determines are necessary to provide financial assistance to a
				State or the Federal rapid response team under subparagraph (B) to assist in
				implementing rapid response measures for aquatic invasive species.
								(B)State assistance
									(i)In generalA State may submit to the Secretary of the
				Interior an application for emergency response assistance from the Fund.
									(ii)ApprovalIf the Secretary of the Interior approves
				an application submitted under clause (i), the Secretary shall use amounts
				provided to the Secretary under subparagraph (A)—
										(I)in a case in which a State has in effect a
				rapid response contingency strategy that is approved under subsection (b), to
				provide emergency response assistance to the State; and
										(II)in a case in which the State does not have
				a rapid response contingency strategy approved under subsection (b) in effect,
				to provide emergency response assistance to the Federal rapid response team
				established under subsection (f).
										(iii)Additional fundsIf additional amounts are needed for the
				conduct of emergency response activities in the State, the Secretary of the
				Interior may provide additional assistance to the State or Federal rapid
				response team under this paragraph.
									(C)Administrative expensesAn amount not to exceed 10 percent of the
				amounts in the Fund shall be available for each fiscal year to pay the
				administrative expenses necessary to carry out this Act.
								(3)Investment of amounts
								(A)In generalThe Secretary of the Treasury shall invest
				such portion of the Fund as is not, in the judgment of the Secretary of the
				Treasury, required to meet current withdrawals.
								(B)Interest-bearing obligationsInvestments may be made only in
				interest-bearing obligations of the United States.
								(C)Acquisition of obligationsFor the purpose of investments under
				subparagraph (A), obligations may be acquired—
									(i)on original issue at the issue price;
				or
									(ii)by purchase of outstanding obligations at
				the market price.
									(D)Sale of obligationsAny obligation acquired by the Fund may be
				sold by the Secretary of the Treasury at the market price.
								(E)Credits to FundThe interest on, and the proceeds from the
				sale or redemption of, any obligations held in the Fund shall be credited to
				and form a part of the Fund.
								(4)Transfers of amounts
								(A)In generalThe amounts required to be transferred to
				the Fund under this section shall be transferred at least monthly from the
				general fund of the Treasury to the Fund on the basis of estimates made by the
				Secretary of the Treasury.
								(B)AdjustmentsProper adjustment shall be made in amounts
				subsequently transferred to the extent prior estimates were in excess of or
				less than the amounts required to be transferred.
								(b)State rapid response contingency
				strategiesThe Task Force, in
				consultation with the National Invasive Species Council, shall approve a rapid
				response contingency strategy of a State if the strategy—
							(1)identifies all key governmental and
				nongovernmental partners to be involved in carrying out the strategy;
							(2)clearly designates the authorities and
				responsibilities of each partner, including the authority of any State or
				government of an Indian tribe to distribute emergency funds;
							(3)specifies criteria for rapid response
				measures, including a diagnostic system that—
								(A)distinguishes cases in which rapid response
				has a likelihood of success and cases in which rapid response has no likelihood
				of success;
								(B)distinguishes rapid response measures from
				ongoing management and control of established populations of aquatic invasive
				species; and
								(C)distinguishes instances in which the rate
				and probability of organism dispersal is significantly altered by vessel
				movements;
								(4)includes an early detection strategy that
				supports or complements the early detection and monitoring system developed
				under section 1108;
							(5)provides for a monitoring capability to
				assess—
								(A)the extent of infestations; and
								(B)the effectiveness of rapid response
				efforts;
								(6)to the maximum extent practicable, is
				integrated into the State aquatic invasive species management plan approved
				under section 1204;
							(7)to the maximum extent practicable, includes
				rapid response tools that meet environmental criteria developed under
				subsection (f)(4);
							(8)includes a public education and outreach
				component directed at—
								(A)potential pathways for spread of aquatic
				invasive species; and
								(B)persons involved in industries and
				recreational activities associated with those pathways; and
								(9)to the extent that the strategy involves
				vessels, conforms with guidelines issued by the Secretary under subsection
				(d)(2).
							(c)Regional Rapid Response Contingency
				StrategiesThe Task Force,
				with the concurrence of the National Invasive Species Council and in
				consultation with the regional panels of the Task Force established under
				section 1203, shall encourage the development of regional rapid response
				contingency strategies that—
							(1)provide a consistent and coordinated
				approach to rapid response; and
							(2)are approved by—
								(A)the Secretary; and
								(B)the Governors and Indian tribes having
				jurisdiction over areas within a region.
								(d)Model Rapid Response Contingency
				StrategiesNot later than 18
				months after the date of enactment of the National Aquatic Invasive Species Act of
				2007—
							(1)the Task Force, with the concurrence of the
				National Invasive Species Council and the regional panels of the Task Force
				established under section 1203, shall develop—
								(A)a model State rapid response contingency
				strategy (including rapid assessment capability) for aquatic invasive species
				that meets, to the maximum extent practicable, the requirements of paragraphs
				(1) through (9) of subsection (b); and
								(B)a model regional rapid response contingency
				strategy (including rapid assessment capability) for aquatic invasive species;
				and
								(2)the Secretary, in concurrence with the Task
				Force and the regional panels of the Task Force, shall issue guidelines that
				describe vessel-related requirements that may be used in a rapid response
				contingency strategy approved under this section.
							(e)Cost sharing
							(1)State rapid response contingency
				strategiesThe Federal share
				of the cost of activities carried out under a State rapid response contingency
				strategy approved under subsection (b) shall be not less than 50
				percent.
							(2)Regional rapid response contingency
				strategiesThe Federal share
				of the cost of activities carried out under a regional rapid response
				contingency strategy approved under subsection (c) shall be not less than 75
				percent.
							(3)Form of non-federal shareThe non-Federal share required under
				paragraph (1) or (2) may be in the form of in-kind contributions.
							(f)Federal rapid response teams
							(1)Establishment of teamsNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the National Invasive Species Council, in
				coordination with the Task Force and the heads of appropriate Federal agencies,
				shall establish a Federal rapid response team for each of the 10 Federal
				regions that comprise the Standard Federal Regional Boundary System.
							(2)Duties of teamsEach Federal rapid response team shall, at
				a minimum—
								(A)implement rapid eradication or control
				responses for newly detected aquatic invasive species on Federal and tribal
				land;
								(B)carry out, or assist in carrying out, rapid
				responses for newly detected aquatic invasive species on non-Federal land at
				the request of a State, Indian tribe, or group of States or Indian
				tribes;
								(C)provide training and expertise for State,
				tribal, or regional rapid responders;
								(D)provide central sources of information for
				rapid responders;
								(E)maintain a list of researchers and rapid
				response volunteers; and
								(F)in carrying out any rapid response activity
				with respect to an aquatic noxious weed listed under section 412(f) of the
				Plant Protection Act (7 U.S.C. 7712(f)), include
				representatives of the Animal and Plant Health Inspection Service.
								(3)Criteria for identifying cases of rapid
				response warranting federal assistanceNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Task Force, with the concurrence of the
				National Invasive Species Council, shall develop criteria to identify cases
				warranting Federal assistance for rapid assessment and response under this
				subsection, including indicative criteria relating to, at a minimum—
								(A)the extent to which infestations of aquatic
				invasive species may be managed successfully by rapid response;
								(B)the extent to which rapid response efforts
				may differ from ongoing management and control; and
								(C)the extent to which infestations of
				nonindigenous aquatic invasive species are considered to be an acute or chronic
				threat to—
									(i)biodiversity of native aquatic
				organisms;
									(ii)habitats of native fish and wildlife;
				or
									(iii)human health.
									(4)Environmental criteriaNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Administrator, in consultation with the
				National Invasive Species Council, the Secretary of Transportation, the Task
				Force (including regional panels of the Task Force established under section
				1203), the Director, and the Director of the National Marine Fisheries Service,
				shall develop environmental criteria to minimize nontarget environmental
				impacts of rapid responses carried out pursuant to this
				section.
							.
			303.Dispersal barriers
				(a)In generalSection 1202 of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722) is amended—
					(1)by redesignating subsections (j) and (k) as
			 subsections (l) and (m), respectively; and
					(2)by inserting after subsection (i) the
			 following:
						
							(j)National dispersal barrier program
								(1)Consolidation of projects
									(A)In generalThe Chicago Sanitary and Ship Canal
				Dispersal Barrier Project (referred to in this paragraph as Barrier
				I) (as in existence on the date of enactment of the
				National Aquatic Invasive Species Act of
				2007), constructed as a demonstration project under subsection
				(i)(3), and the project relating to the Chicago Sanitary and Ship Canal
				Dispersal Barrier, as authorized by section 345 of the District of Columbia
				Appropriations Act, 2005 (Public Law 108–335; 118 Stat. 1352) (referred to in
				this paragraph as Barrier II), shall be considered to constitute
				a single project.
									(B)Activities relating to Barrier I and
				Barrier II
										(i)Duties of SecretaryThe Secretary shall—
											(I)upgrade and make permanent Barrier
				I;
											(II)construct Barrier II, notwithstanding the
				project cooperation agreement with the State of Illinois dated June 14,
				2005;
											(III)operate and maintain Barrier I and Barrier
				II as a system to optimize effectiveness;
											(IV)conduct, in consultation with appropriate
				Federal, State, local, and nongovernmental entities, a study of a full range of
				options and technologies for reducing impacts of hazards that may reduce the
				efficacy of the Barriers; and
											(V)provide to each State a credit in an amount
				equal to the amount of funds contributed by the State toward Barrier II.
											(ii)Application of creditA State may apply a credit received under
				clause (i)(V) to any cost-sharing responsibility for an existing or future
				Federal project with the Corps of Engineers in the State.
										(C)Feasibility studyThe Secretary, in consultation with
				appropriate Federal, State, local, and nongovernmental entities, shall conduct
				a feasibility study, at full Federal expense, of the range of options and
				technologies available to prevent the spread of aquatic nuisance species
				between the Great Lakes and Mississippi River Basins through the Chicago
				Sanitary and Ship Canal and other aquatic pathways.
									(2)Monitoring Program
									(A)EstablishmentNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Secretary of the Interior shall
				establish an interbasin and intrabasin monitoring program.
									(B)Required elementsThe monitoring program shall—
										(i)track aquatic invasive species moving
				through—
											(I)the Chicago River Ship and Sanitary
				Canal;
											(II)the Lake Champlain Canal;
											(III)other interbasin waterways; and
											(IV)major river systems (such as the
				Mississippi River), as recommended by regional panels convened under section
				1203, in which interbasin transfers of aquatic invasive species have been shown
				to pose a significant threat to fish and wildlife resources;
											(ii)assess the efficacy of dispersal barriers
				and other measures in preventing the spread of aquatic invasive species through
				the waterways; and
										(iii)identify waterways suitable for dispersal
				barrier demonstration projects, in addition to the waterways at which dispersal
				barrier demonstration projects were carried out before the date of enactment of
				the National Aquatic Invasive Species Act of
				2007.
										(C)ReportsThe Secretary of the Interior shall issue
				biennial reports describing the findings of the monitoring program.
									(3)Prevention and mitigation plans for corps
				projectsIn developing
				projects involving interbasin waterways or other hydrologic alterations that
				could create pathways for aquatic invasive species, the Assistant Secretary
				shall develop adequate prevention and mitigation plans for controlling the
				dispersal of the aquatic invasive species.
								(4)Technical assistanceThe Administrator of the National Oceanic
				and Atmospheric Administration, acting through the Great Lakes Environmental
				Research Laboratory, shall provide technical assistance to appropriate entities
				to assist in the research conducted under this subsection.
								(5)Additional waterwaysThe Assistant Secretary, with the
				concurrence of the Administrator, and other relevant Federal agencies,
				shall—
									(A)identify additional waterways suitable for
				the construction of new dispersal barriers (based on the monitoring program
				established under paragraph (2));
									(B)determine the feasibility of a dispersal
				barrier project at the Lake Champlain Canal and in the Upper Mississippi River
				and, if feasible, establish a plan for a dispersal barrier at the Lake
				Champlain Canal and in the Upper Mississippi River; and
									(C)construct, maintain, and operate such
				dispersal barriers as necessary.
									(6)ReportsNot later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Assistant Secretary and the Director
				shall jointly submit to Congress a report that describes—
									(A)the efficacy of the Chicago River Ship and
				Sanitary Canal dispersal barrier project; and
									(B)a plan to provide for additional dispersal
				barrier demonstration projects and related research
				projects.
									.
					(b)Conforming amendmentSection 345 of the District of Columbia
			 Appropriations Act, 2005 (Public Law 108–335; 118 Stat. 1352), is amended to
			 read as follows:
					
						345.There are authorized to be appropriated
				such sums as are necessary to carry out the Barrier II project of the project
				for the Chicago Sanitary and Ship Canal Dispersal Barrier, Illinois, initiated
				pursuant to section 1135 of the Water Resources Development Act of 1986 (33
				U.S.C.
				2309a).
						.
				304.Environmental soundnessSection 1202 of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722) (as amended by
			 section 303) is amended by inserting after subsection (j) the following:
				
					(k)Improvement of treatment methods for
				aquatic Invasive Species
						(1)Criteria to evaluate environmental
				soundness of treatment methods
							(A)In generalNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Administrator, in consultation with the
				Secretary, the National Invasive Species Council, and the Task Force (including
				any regional panels of the Task Force) shall promulgate criteria to evaluate
				the treatment methods described in subparagraph (B) for the purpose of ensuring
				that the treatment methods pose no significant threat of adverse effect on
				human health, public safety, or the environment (including air quality and the
				aquatic environment) that is acute, chronic, cumulative, or collective.
							(B)Treatment methodsThe treatment methods referred to in
				subparagraph (A) are all mechanical, physical, chemical, biological, and other
				treatment methods used in bodies of water of the United States (regardless of
				whether the bodies of water are navigable and regardless of the origin of the
				waters), to prevent, treat, or respond to the introduction of aquatic invasive
				species.
							(C)ConsultationIn carrying out subparagraph (A), the
				Administrator shall consult with—
								(i)the Secretary of Transportation;
								(ii)the Task Force (including the regional
				panels of the Task Force established under section 1203);
								(iii)the Director;
								(iv)the Assistant Secretary;
								(v)the Director of the National Marine
				Fisheries Service; and
								(vi)relevant State agencies.
								(2)Publication of information on
				environmentally sound treatment methodsThe Administrator, in consultation with the
				National Invasive Species Council, shall publish (not later than 1 year after
				the date of enactment of the National Aquatic
				Invasive Species Act of 2007) and update annually—
							(A)a list of environmentally sound treatment
				methods that may apply to a potential aquatic invasive species response
				effort;
							(B)accompanying research that supports the
				environmental soundness of each approved treatment method; and
							(C)explicit guidelines under which each
				treatment method can be used in an environmentally sound manner.
							(3)ReportsThe National Invasive Species Council and
				Task Force shall include the information described in paragraph (2) in the
				reports submitted under section
				1201(f)(2)(B).
						.
			305.Information, education, and
			 outreachSection 1202(h) of
			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4722(h)) is amended—
				(1)by striking (h)
			 Education.—The
			 Task Force and inserting the following:
					
						(h)Information, education, and
				outreach
							(1)In generalThe Task
				Force
							;
				and
				(2)by adding at the end the following:
					
						(2)Activities
							(A)In generalThe programs carried out under paragraph
				(1) shall include the activities described in this paragraph.
							(B)Public outreach
								(i)Public warningsNot later than 180 days after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, each Federal officer of an agency that
				provides Federal funds to States for building or maintaining public access
				points to United States water bodies shall amend the guidelines of the agency,
				in consultation with relevant State agencies, to encourage the posting of
				regionally-specific public warnings or other suitable informational and
				educational materials at the access points regarding—
									(I)the danger of spread of aquatic invasive
				species through the transport of recreational watercraft; and
									(II)methods for removing organisms prior to
				transporting a watercraft.
									(ii)Cleaning of watercraft at
				marinasNot later than 1 year
				after the date of enactment of the National
				Aquatic Invasive Species Act of 2007, the Under Secretary and the
				Director (in cooperation with the Task Force and in consultation with the
				States, relevant industry groups, and Indian tribes) shall develop an
				education, outreach, and training program directed toward marinas and marina
				operators regarding—
									(I)checking watercraft for live
				organisms;
									(II)removing live organisms from the watercraft
				before the watercraft are commercially or recreationally trailered;
									(III)encouraging regular hull cleaning and
				maintenance, avoiding in-water hull cleaning; and
									(IV)other activities, as identified by the
				Secretary.
									(iii)Proper disposal of nonindigenous live
				aquatic organisms in tradeThe Task Force shall—
									(I)not later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, develop (in consultation with industry and
				other affected parties) guidelines for proper disposal of live nonindigenous
				aquatic organisms in trade; and
									(II)use the guidelines in appropriate public
				information and outreach efforts.
									(C)100th meridian program
								(i)In generalNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Task Force shall expand the information
				and education program directed at recreational boaters in States from which
				watercraft are transported westward across the 100th meridian.
								(ii)ActivitiesIn carrying out the program, the task force
				shall—
									(I)survey owners of watercraft transported
				westward across the 100th meridian to determine the States of origin of most
				such owners;
									(II)provide information directly to watercraft
				owners concerning the importance of cleaning watercraft carrying live organisms
				before transporting the watercraft; and
									(III)support education and information programs
				of the States of origin to ensure that the State programs address westward
				spread.
									(D)Information and education program by
				national park serviceThe
				Secretary of the Interior, acting through the Director of the National Park
				Service, shall develop a program to provide public outreach and other
				educational activities to prevent the spread of aquatic invasive species by
				recreational watercraft in parkland or through events sponsored by the National
				Park Service.
							(3)Outreach to industryThe Task Force, in conjunction with the
				National Invasive Species Council, shall carry out activities to inform and
				promote voluntary cooperation and regulatory compliance by members of the
				national and international maritime, horticultural, aquarium, aquaculture, pet
				trade, and other appropriate industries with screening, monitoring, and control
				of the transportation of aquatic invasive species.
						(4)Public access to monitoring
				informationThe Task Force,
				the National Invasive Species Council, and other relevant agencies, shall
				maintain information on the Internet regarding—
							(A)the best approaches for the public and
				private interests to use in assisting with national early detection and
				monitoring of aquatic invasive species in waters of the United States;
							(B)contact locations for joining a national
				network of monitoring stations;
							(C)approved State Management Plans under
				section 1204(a) and Rapid Response Contingency Strategies under subsections (b)
				and (c) of section 1211; and
							(D)the list of potential invaders under
				section
				1201(a)(4).
							.
				IVAquatic Invasive Species research
			401.Ecological, pathway, and experimental
			 research
				(a)In generalSubtitle B of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended
			 by section 301) is amended by adding at the end the following:
					
						1107.Ecological, pathway, and experimental
				research
							(a)Definition of administering
				agencies
								(1)In generalIn this section and section 1108, the term
				administering agencies means—
									(A)the Smithsonian Environmental Research
				Center;
									(B)the United States Geological Survey;
				and
									(C)the National Oceanic and Atmospheric
				Administration (including the Great Lakes Environmental Research
				Laboratory).
									(2)Memorandum of understandingThe administering agencies shall enter into
				an agreement regarding implementation of this subtitle.
								(3)ConsultationIn carrying out this section, the
				administering agencies shall consult with—
									(A)the Task Force;
									(B)the Environmental Protection Agency;
									(C)the United States Fish and Wildlife
				Service; and
									(D)other appropriate Federal and State
				agencies.
									(4)CooperationIn carrying out this section, the
				administering agencies shall contract, as appropriate, or otherwise cooperate
				with academic researchers.
								(b)ProgramThe administering agencies shall develop
				(not later than 18 months after the date of enactment of the
				National Aquatic Invasive Species Act of
				2007) and conduct a marine and freshwater research program
				(including ecological and pathway surveys and experimentation) to assess rates
				of, patterns of, and conditions surrounding introductions of nonindigenous
				aquatic species in aquatic ecosystems.
							(c)PurposeThe purpose of the program is to support
				efforts to prevent the introduction of, and detect and eradicate, invasive
				species by—
								(1)providing information for—
									(A)early detection and rapid response efforts;
				and
									(B)relevant policy questions; and
									(2)assessing the effectiveness of implemented
				policies (including any standard) to prevent the introduction and spread of
				aquatic invasive species.
								(d)Protocol developmentThe administering agencies shall—
								(1)establish standardized protocols for
				conducting surveys that are integrated and produce comparable data, and, as
				practicable, build on existing protocols and data collection methods (including
				surveys required under subsection (b)), including—
									(A)protocols to support early detection
				surveys of nonindigenous aquatic species conducted by Federal, State, or local
				agencies involved in the management of invasive species, including surveys
				carried out pursuant to section 1106;
									(B)protocols to support comprehensive
				ecological surveys conducted under this section for purposes of research and
				analysis of rates and patterns of invasions; and
									(C)protocols to support pathway
				surveys;
									(2)recommend a standardized approach for
				classifying species;
								(3)when proposing protocols, consider
				recommendations made at the workshop conducted under subsection (h);
								(4)subject the protocols to peer
				review;
								(5)complete the protocols not later than 1
				year after the date of enactment of the National Aquatic Invasive Species Act of
				2007;
								(6)revise protocols as necessary; and
								(7)disseminate the protocols to the Task Force
				and other Federal, State, and local stakeholders.
								(e)Ecological and pathway survey
				requirements
								(1)In generalEach comprehensive ecological survey
				conducted under this section shall, at a minimum—
									(A)document baseline ecological information of
				the aquatic ecosystem, including—
										(i)to the maximum extent practicable, a
				comprehensive inventory of native species, nonindigenous species, and species
				of unknown origin, present in the ecosystem; and
										(ii)the chemical and physical characteristics
				of water and underlying substrate in the ecosystem;
										(B)in the case of nonindigenous species,
				gather information to assist in identifying—
										(i)the life history of the species;
										(ii)the environmental requirements and
				tolerances of the species;
										(iii)the native ecosystems of the species;
				and
										(iv)the history of the species spread from the
				native ecosystems of the species;
										(C)track the establishment of nonindigenous
				species, including information about the estimated population of nonindigenous
				organisms to allow an analysis of the probable date of introduction of the
				species; and
									(D)identify the likely pathway of entry of
				nonindigenous species.
									(2)Minimum requirementsEach pathway survey conducted under this
				section shall, at a minimum—
									(A)identify which nonindigenous aquatic
				species are being introduced, or have the potential to be introduced, through
				the pathways under consideration;
									(B)determine the rate of organism introduction
				through the pathways under consideration; and
									(C)determine the practices that contributed to
				or could contribute to the introduction of nonindigenous aquatic species
				through the pathways under consideration.
									(f)Number and location of survey
				sites
								(1)Required
				sitesThe administering
				agencies shall designate the number and location of survey sites necessary to
				carry out marine and freshwater research required under this section.
								(2)EmphasisIn carrying out paragraph (1) and
				subsection (g), the administering agencies shall give particular consideration
				to—
									(A)the geographic diversity of sites;
				and
									(B)the diversity of human uses and biological
				characteristics of sites.
									(g)Competitive grant Program
								(1)In generalIn order to assist in carrying out
				subsections (b) and (i), the administering agencies (acting through the
				National Oceanic and Atmospheric Administration) shall administer a program to
				award grants to academic institutions, State agencies, and other appropriate
				groups.
								(2)AdministrationThe program required under this section
				shall be competitive, peer-reviewed, and merit-based.
								(h)WorkshopNot later than 120 days after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, to assist in the development of the
				protocols and design for the surveys under this section, the administering
				agencies shall—
								(1)convene a workshop among researchers from
				Federal and State agencies and academic institutions to obtain recommendations
				for the development of the protocols and surveys; and
								(2)make the results of the workshop widely
				available to the public.
								(i)ExperimentationThe administering agencies shall conduct
				(at existing field stations and such other sites as may be appropriate)
				coordinated experiments on a range of taxonomic groups to identify—
								(1)the relationship between the introduction
				and establishment of nonindigenous aquatic species; and
								(2)the circumstances necessary for the species
				to survive and thrive.
								(j)National pathways and ecological surveys
				database
								(1)In generalThe United States Geological Survey shall
				develop, maintain, and update, in consultation and cooperation with the
				Smithsonian Environmental Research Center and the National Oceanic and
				Atmospheric Administration, a central national database of information
				concerning information collected under section 1107(b).
								(2)RequirementThe United States Geological Survey
				shall—
									(A)make the database widely available to the
				public;
									(B)update the database not less often than
				once every 90 days;
									(C)coordinate the database with existing
				databases collecting similar information; and
									(D)to the maximum extent practicable, format
				the databases in a manner such that the data is useful for researchers and
				Federal and State employees managing relevant invasive species
				programs.
									.
				(b)Vessel pathway surveysSection 1102(b)(2)(B) of Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4712(b)(2)(B)) is amended by striking clause (ii) and inserting
			 the following:
					
						(ii)examine other potential modes for the
				introduction of nonindigenous aquatic species by vessel, including hull
				fouling.
						.
				402.Analysis
				(a)In generalSubtitle B of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended
			 by section 401(a)) is amended by adding at the end the following:
					
						1108.Analysis
							(a)Invasion analysis
								(1)In generalNot later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, and annually thereafter, the administering
				agencies shall analyze data collected under section 1107 and other relevant
				research, for the purpose of preventing the introduction of, detecting, and
				eradicating invasive species by—
									(A)providing information for early detection
				and rapid response efforts;
									(B)providing information for relevant policy
				questions; and
									(C)assessing the effectiveness of implemented
				policies to prevent the introduction and spread of invasive species.
									(2)ContentsThe analysis required under paragraph (1)
				shall include, with respect to aquatic invasive species—
									(A)an analysis of pathways to—
										(i)identify, and characterize as
				high-, medium-, or low-risk, regional and national pathways for the
				introduction of nonindigenous aquatic species into aquatic ecosystems;
										(ii)identify new and expanding pathways through
				which nonindigenous aquatic species may be introduced into aquatic
				ecosystems;
										(iii)identify handling practices that contribute
				to the introduction of species in pathways; and
										(iv)assess the risk that species currently used
				in commerce pose for introduction into aquatic ecosystems;
										(B)include patterns and rates of invasion and
				susceptibility to invasion of various types of bodies of water;
									(C)consider the ways in which the risk of
				establishment of an aquatic invasive species through a pathway is related to
				the identity and number of organisms transported;
									(D)consider rates of spread and numbers and
				types of pathways of spread of new populations of the aquatic invasive species
				and estimate the potential for the spread and distribution of newly introduced
				invasive species based on the environmental requirements and historical
				distribution of the species;
									(E)document factors that influence the
				vulnerability of an ecosystem to invasion by a nonindigenous aquatic
				species;
									(F)include a description of the potential for,
				and impacts of, pathway management programs on invasion rates;
									(G)provide recommendations for improvements on
				the effectiveness of pathway management;
									(H)to the extent practicable, determine the
				level of reduction in live organisms of various taxonomic groups required to
				reduce to an acceptable level the risk of establishment to receiving aquatic
				ecosystems; and
									(I)evaluate the effectiveness of management
				actions (including any standard) at reducing species introductions and
				establishment.
									(3)ReportThe administering agencies shall submit to
				the Task Force a report on analyses conducted under this section.
								(b)Research To assess the potential of the
				establishment of introduced species
								(1)In generalNot later than 2 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the administering agencies shall develop,
				conduct peer review of, and submit to the Task Force a profile of the general
				characteristics of invasive species, in order to—
									(A)predict, to the extent practicable, whether
				a species planned for importation is likely to invade a particular aquatic
				ecosystem if introduced; and
									(B)support the development of the screening
				process authorized under section 1105.
									(2)ResearchIn developing the profile, the
				administering agencies shall analyze the research conducted under section 1107
				and other research as necessary to determine—
									(A)characteristics of general species and
				ecosystems (taking into account the opportunity for introduction into any
				ecosystem); and
									(B)circumstances that may lead to
				establishment of a nonindigenous aquatic organism.
									(3)RecommendationsBased on the profile, the administering
				agencies shall develop and submit to the Task Force, for inclusion in the
				report to Congress developed under section 1201(f)(2)(B), recommendations
				concerning which planned importation of nonindigenous aquatic organisms warrant
				restriction under section 1105.
								1109.Dissemination
							(a)In generalThe National Invasive Species Council, in
				coordination with the Task Force, and the administering agencies shall
				disseminate the information collected under this Act to Federal, State, and
				local entities (including relevant policymakers and private researchers with
				responsibility over or interest in aquatic invasive species).
							(b)ReportsThe National Invasive Species Council
				shall—
								(1)not later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, submit to Congress a report that describes
				the actions and findings carried out under this Act; and
								(2)at least once every 3 years thereafter or
				more often as necessary, update the report.
								(c)Response strategyTo enable Federal, State, and local
				entities having responsibility for responding to the introduction of
				potentially harmful nonindigenous aquatic species to better and more rapidly
				respond to those introductions, the National Invasive Species Council, in
				coordination with the Task Force, the administering agencies, and other
				appropriate Federal and State agencies, shall implement a national strategy for
				the sharing of information collected under this Act with those entities.
							(d)Pathway practicesThe National Invasive Species Council, in
				coordination with the Task Force, and the administering agencies shall
				disseminate information to, and develop an ongoing educational program for,
				pathway users (including vendors and customers) to inform those users about
				means by which users can prevent the intentional or unintentional introduction
				of nonindigenous aquatic species into aquatic ecosystems.
							1110.Technology development demonstration and
				verification
							(a)Environmentally sound technology
				development, demonstration and verification
								(1)In generalNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Administrator, in consultation with the
				Army Corps of Engineers and the administering agencies, shall develop and
				implement a grant program to fund research, development, demonstration, and
				verification of environmentally sound cost-effective technologies and methods
				to control and eradicate aquatic invasive species.
								(2)PurposesProposals funded under this program
				shall—
									(A)provide funds to support on-going efforts
				of Federal, State, or local officials to control and eradicate aquatic invasive
				species in an environmentally sound manner;
									(B)increase the number of environmentally
				sound technologies or methods Federal, State, or local officials may use to
				control or eradicate aquatic invasive species;
									(C)provide for the demonstration or
				dissemination of the technologies or methods to potential end-users; and
									(D)verify that any technology or practice
				meets any appropriate criteria developed for effectiveness and environmental
				soundness that are established by the Administrator.
									(3)PreferenceIn making grants under this subsection, the
				Administrator shall give preference to proposals that meet criteria developed
				for environmental soundness that are established by the Administrator.
								(4)Merit reviewGrants awarded through this subsection
				shall be awarded through a competitive, peer-reviewed process and shall be
				merit-based.
								(5)ReportNot later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Administrator shall submit to Congress a
				report on the program conducted under this subsection, including findings and
				recommendations of the Secretary with respect to technologies and methods
				described in paragraph (1).
								(b)Dispersal barrier research
				ProgramNot later than 1 year
				after the date of enactment of the National
				Aquatic Invasive Species Act of 2007, the Assistant Secretary, in
				conjunction with the Director and other appropriate Federal agencies and
				academic researchers, shall establish a research, development, and
				demonstration program—
								(1)to study environmentally sound methods and
				technologies to reduce dispersal of aquatic invasive species through interbasin
				waterways; and
								(2)to assess the potential for using those
				methods and technologies in other
				waterways.
								.
				(b)Expansion of vessel pathway technology
			 demonstration ProgramSection
			 1104(b) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of
			 1990 (16 U.S.C.
			 4714(b)) is amended—
					(1)by redesignating paragraphs (4) and (5) as
			 paragraphs (7) and (8), respectively; and
					(2)by inserting after paragraph (3) the
			 following:
						
							(4)Additional purposesThe Secretary of the Interior and the
				Secretary of Commerce may demonstrate and verify technologies under this
				subsection to monitor and control pathways of organism transport on vessels
				other than through ballast water.
							(5)PriorityIn making grants under this subsection, the
				Secretary of the Interior and the Secretary of Commerce shall give priority to
				technologies that meet criteria established in any testing protocol developed
				under the Environmental Technology Verification program of the
				Administrator.
							(6)WorkshopThe Secretary of the Interior and the
				Secretary of Commerce shall—
								(A)hold an annual workshop to encourage the
				exchange of information between and among—
									(i)principal investigators for which funds are
				made available under this subsection; and
									(ii)researchers conducting research directly
				relating to vessel pathway technology development; and
									(B)make the results of the proceedings widely
				available to the
				public.
								.
					403.Vessel pathway standards
			 researchSubtitle B of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4711 et seq.) (as amended by section 402(a)) is amended by
			 adding at the end the following:
				
					1111.Vessel pathway standards research
						(a)Research Program
							(1)In generalThe Secretary and the Administrator (in
				coordination with the National Oceanic and Atmospheric Administration, the Task
				Force, and other appropriate Federal agencies and academic researchers) shall
				develop and conduct a coordinated research program to support the establishment
				and implementation of standards to prevent the introduction and spread of
				aquatic invasive species by vessels.
							(2)ComponentsThe research program shall include programs
				to—
								(A)characterize physical, chemical, and
				biological harbor conditions relevant to ballast discharge into waters of the
				United States to provide information for the design and implementation of
				vessel vector control technologies and practices;
								(B)develop testing protocols for determining
				the effectiveness of vector monitoring and control technologies and
				practices;
								(C)research and demonstrate methods for
				mitigating the spread of aquatic invasive species by coastal voyages, including
				the exploration of the effectiveness of alternative exchange zones in the near
				coastal areas and other methods proposed to reduce the transfers of
				organisms;
								(D)verify the practical effectiveness of any
				type approval process to ensure that the process produces repeatable and
				accurate assessments of treatment effectiveness; and
								(E)evaluate the effectiveness and residual
				risk and environmental impacts associated with any standard established with
				respect to a ship pathway through experimental research.
								(b)Performance testNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Secretary, in conjunction with the
				National Institute of Standards and Technology and the Maritime Administration,
				shall design a performance test for ballast water exchange (such as a dye
				study) to measure the effectiveness of ballast water exchange.
						(c)National Academy of Sciences study
							(1)In generalThe Secretary shall enter into an agreement
				with the National Academy of Sciences under which the Academy shall—
								(A)identify the relative risk of transfer of
				various taxonomic groups of invasive species by different vessel modes;
								(B)(i)assess the extent to which a ballast water
				standard that virtually eliminates the risk of introduction of invasive species
				by ballast water may relate to the risk of introductions by all vessel modes;
				and
									(ii)explain the degree of uncertainty in such
				an assessment; and
									(C)(i)recommend methods for reducing the
				transfers of invasive species by vessels by addressing all parts and systems of
				vessels and all related modes of transport of invasive organisms; and
									(ii)identify the research, development, and
				demonstration needed to improve the information base to support those methods,
				including economic information.
									(2)ReportNot later than 2 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Secretary shall submit to Congress a
				report that describes the results of the study under paragraph (1).
							(3)Implementation of
				recommendationsNot later
				than the later of the date that is 1 year after the date of submission of the
				report under paragraph (2) or the date that is 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Task Force, in conjunction with the
				Administrator, administering agencies, and other appropriate Federal agencies,
				shall submit to the Secretary a report that describes recommendations
				for—
								(A)a vessel pathway treatment standard that
				incorporates all potential modes of transfer by vessel; and
								(B)methods for type approval and accurate
				monitoring of treatment performance that are simple and streamlined and follow
				established protocols.
								(d)Working group
							(1)In generalNot later than 2 years after the date of
				issuance by the Secretary of any standard relating to the introduction by
				vessels of invasive species, the Secretary shall convene a working group
				(including the Administrator, the administering agencies, and other appropriate
				Federal and State agencies and academic researchers) to evaluate the
				effectiveness of that standard and accompanying implementation
				protocols.
							(2)DutiesThe duties of the working group shall
				include, at a minimum—
								(A)reviewing the effectiveness of the standard
				in reducing the establishment of invasive species in aquatic ecosystems, taking
				into consideration the data collected under section 1107; and
								(B)submitting recommendations to the Secretary
				(who shall make the recommendations widely available to the public) for the
				revision of the standard and type approval process in order to ensure—
									(i)effectiveness in reducing introductions of
				invasive species; and
									(ii)the effectiveness of accurate shipboard
				monitoring of treatment performance in a simple and streamlined
				manner.
									.
			404.Graduate education in systematics and
			 taxonomySubtitle B of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4711 et seq.) (as amended by section 403) is amended by adding
			 at the end the following:
				
					1112.Research in systematics and
				taxonomy
						(a)In generalThe National Science Foundation shall
				establish a program to award grants to researchers at institutions of higher
				education and museums to carry out research in systematics and taxonomy.
						(b)PurposesThe purposes of the program are—
							(1)to encourage scientists to pursue careers
				in systematics and taxonomy to ensure a continuing knowledge base in those
				disciplines;
							(2)to ensure that there will be adequate
				expertise in systematics and taxonomy to meet Federal, State, and local needs
				to identify invasive species;
							(3)to develop that expertise throughout the
				United States with an emphasis on regional diversity; and
							(4)to draw on existing expertise in
				systematics and taxonomy at institutions of higher education and museums to
				train the next generation of systematists and taxonomists.
							(c)Administration
							(1)Merit reviewGrants awarded through this section shall
				be awarded through a competitive, peer-reviewed process and shall be
				merit-based.
							(2)PreferencesIn making grants under this section, the
				National Science Foundation shall provide a preference for—
								(A)projects in a diverse set of ecosystems and
				geographic locations;
								(B)if applicable, projects that are integrated
				with the Long Term Ecological Research Network created by the National Science
				Foundation;
								(C)projects that include student
				participation; and
								(D)projects carried out by institutions of
				higher education and museums that actively train students to become experts in
				systematics and
				taxonomy.
								.
			VCoordination
			501.Program coordination
				(a)Membership of Task ForceSection 1201(b) of the Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721) is
			 amended—
					(1)in paragraph (6), by striking
			 and at the end;
					(2)by redesignating paragraph (7) as paragraph
			 (12); and
					(3)by inserting after paragraph (6) the
			 following:
						
							(7)the Director of the United States
				Geological Survey;
							(8)the Director of the Smithsonian
				Environmental Research Center;
							(9)the Secretary of State;
							(10)the Secretary of Transportation;
							(11)the Secretary of Homeland Security;
				and
							.
					(b)Coordination with National Invasive Species
			 CouncilSection 1201(f) of
			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4721(f)) is amended—
					(1)by striking Each Task Force
			 member and inserting the following:
						
							(1)In generalEach member of the Task
				Force
							;
				and
					(2)by adding at the end the following:
						
							(2)National Invasive Species
				CouncilThe National Invasive
				Species Council shall—
								(A)coordinate and cooperate with the Task
				Force in carrying out the duties of the National Invasive Species Council
				relating to aquatic invasive species;
								(B)not later than 2 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, and every 3 years thereafter, submit to
				Congress a report that summarizes the status of the conduct of activities
				authorized by and required under this Act; and
								(C)establish any regional panels or task
				forces in coordination with the regional panels of the Task Force convened
				under section
				1203.
								.
					(c)Coordination with other
			 programsSection 1202(c) of
			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4722(c)) is amended by adding at the end the following:
					
						(3)Recommendations for lists
							(A)In generalThe Task Force shall annually recommend to
				Federal agencies of jurisdiction such additions of aquatic invasive species as
				the Task Force determines to be appropriate for inclusion on—
								(i)any list of species of wildlife covered by
				section 42 of title 18, United States Code (including regulations); or
								(ii)any list of noxious weeds under the Plant
				Protection Act (7
				U.S.C. 7701 et seq.) (including regulations promulgated under
				that Act contained in part 360 of title 7, Code of Federal Regulations (or any
				successor regulations)).
								(B)ProcessThe Task Force may use the screening
				process developed pursuant to section 1105 to identify species pursuant to
				subparagraph
				(A).
							.
				(d)Regional coordinationSection 1203 of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4723) is amended by
			 adding at the end the following:
					
						(d)Annual Inter-Regional meetingThe Task Force shall annually convene all
				regional panels established pursuant to this Act for the purpose of information
				transfer between and among panels, and between the panels and the Task Force,
				regarding aquatic invasive species management.
						(e)Organizations
							(1)In generalAn interstate organization that has a
				Federal charter authorized by law or executive order for purposes of fisheries
				or natural resource management may develop and implement—
								(A)regional aquatic invasive species
				management plans; and
								(B)rapid response activities that are—
									(i)requested by the Governors of the member
				States of the organization; and
									(ii)consistent with any relevant State aquatic
				invasive species management plans.
									(2)FundsThe interstate organization may receive
				funds under this Act to implement activities under the regional aquatic
				invasive species management plan of the
				organization.
							.
				(e)State aquatic Invasive Species management
			 plansSection 1204(a) of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4724(a)) is amended—
					(1)in paragraph (2)—
						(A)in subparagraph (A), by inserting before
			 the semicolon at the end the following:
							
								,
			 including, in accordance with guidelines issued by the Task Force under
			 paragraph (5)—(i)rapid assessment and response contingency
				strategies under section 1211;
								(ii)early detection strategies under section
				1211(b)(4);
								(iii)aquatic plant control programs conducted
				pursuant to other laws; and
								(iv)screening of planned introductions pursuant
				to section 1105
								;
				and
						(B)in subparagraph (D), by inserting
			 include after (D); and
						(2)by adding at the end the following:
						
							(5)Guidelines
								(A)In generalNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Task Force shall amend the guidelines of
				the Task Force for the development of plans under this subsection, including
				guidelines for reporting progress in implementing the plans, to encourage
				consistency in implementation of and reporting under those plans.
								(B)GuidelinesThe guidelines published under subparagraph
				(A) shall include, for the purpose of paragraph (2)(A), guidelines
				concerning—
									(i)rapid response contingency strategies under
				section 1211;
									(ii)early detection strategies under section
				1211(b)(4);
									(iii)aquatic plant control programs conducted
				pursuant to other laws;
									(iv)screening of planned introductions pursuant
				to section 1105; and
									(v)the review and revision of requirements of
				this subsection and the reapproval process under this subsection.
									(6)Relationship to other plans
								(A)In generalA plan approved under paragraph (4) shall
				be deemed to meet any State planning requirement of the program established
				under section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) for a plan to control
				noxious aquatic plant growths.
								(B)EnforcementFunds provided to States for implementation
				of plans pursuant to section 1204 may be used by States to enforce requirements
				relating to aquatic invasive species under the Plant Protection Act
				(7 U.S.C.
				7701 et seq.) (including regulations promulgated under that Act
				contained in part 360 of title 7, Code of Federal Regulations (or any successor
				regulations)).
								(7)Eligibility of existing plansA plan approved under this section as of
				the day immediately before the date of enactment of the
				National Aquatic Invasive Species Act of
				2007 shall be eligible to receive a grant awarded under this
				section.
							(8)Review and revision
								(A)In generalEach State shall periodically review and,
				as necessary, revise the management plan of the State in accordance with
				guidelines of the Task Force.
								(B)Update of existing plansA plan approved under this section as of
				the day immediately before the date of enactment of the
				National Aquatic Invasive Species Act of
				2007 shall be updated after the date of enactment of the
				National Aquatic Invasive Species Act of
				2007 to conform to the guidelines published under paragraph
				(5).
								(9)Other State Management PlansIn addition to the management plans
				required under this subsection, the Director shall encourage each State to
				develop and implement new, and expand existing, State management plans to
				improve State actions to prevent and control aquatic invasive
				species.
							.
					(f)Grant ProgramSection 1204(b)(1) of the Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4724(b)(1)) is amended by striking subsection (a) for
			 the implementation of those plans. and inserting the
			 following:
					
						subsection
			 (a)—(A)to develop those plans with a total amount
				that does not exceed 10 percent of the amounts made available for grants under
				this section for each fiscal year; and
						(B)to implement those
				plans.
						.
				502.International coordination
				(a)In generalSubtitle E of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4751 et seq.) is
			 amended—
					(1)by striking the subtitle heading and
			 inserting the following:
						
							EAdministration
							;
					and
					(2)by adding at the end the following:
						
							1402.International coordination
								(a)In generalThe Task Force, the National Invasive
				Species Council, and the Secretary of State shall, to the maximum extent
				practicable, ensure that international efforts to prevent, detect, monitor,
				assess, and control aquatic invasive species (including through the
				International Maritime Organization, the International Convention on the
				Exploration of the Sea, the Global Invasive Species Program, and other
				appropriate programs) are coordinated with policies of the United States
				established by this Act.
								(b)Coordination with neighboring
				countries
									(1)In generalThe Task Force, in consultation with the
				Secretary of State, shall include in the report required by section 1202(m) a
				description of the means by which international agreements and regulations with
				countries that share a border with the United States will be implemented and
				enforced by Federal agencies (including a clarification of the roles and
				responsibilities of those agencies).
									(2)NegotiationsAs soon as practicable after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2007, the Secretary of State may enter into
				negotiations with—
										(A)Canada to issue a request that the
				International Joint Commission, not later than 18 months after the date of
				enactment of that Act, review, research, conduct hearings on, and submit to the
				parties represented on the International Joint Commission a report that
				describes the success of current policies of governments in the United States
				and Canada having jurisdiction over the Great Lakes in anticipating and
				preventing biological invasions of the aquatic ecosystem in the Great Lakes,
				including—
											(i)an analysis of current Federal, State or
				Provincial, local, and international laws, enforcement practices, and
				agreements;
											(ii)an analysis of prevention efforts relating
				to all likely pathways for biological invasions of the aquatic ecosystem in the
				Great Lakes; and
											(iii)recommendations of the International Joint
				Commission for means by which to improve and harmonize the policies and
				enforcement practices referred to in clause (i); and
											(B)Mexico, to ensure coordination of efforts
				of the United States with efforts of Mexico to manage invasive species
				established in the United States-Mexico border region.
										1403.Treatment of National Invasive Species
				CouncilThe National Invasive
				Species Council shall continue regardless of the termination of section 3 of
				Executive Order No. 13112 (42 U.S.C. 4321
				note).
							.
					VIAuthorization of appropriations
			601.Authorization of
			 appropriationsSection 1301 of
			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4741) is amended to read as follows:
				
					1301.Authorization of appropriations
						(a)In generalExcept as otherwise provided in this
				section, there are authorized to be appropriated such sums as are necessary to
				carry out this Act for each of fiscal years 2008 through 2012.
						(b)Task Force and aquatic Invasive Species
				ProgramThere are authorized
				to be appropriated for each of fiscal years 2008 through 2012—
							(1)$8,000,000, to carry out activities of the
				Task Force under section 1202, of which—
								(A)$4,000,000 shall be used by the
				Director;
								(B)$3,000,000 shall be used by the National
				Oceanic and Atmospheric Administration; and
								(C)$1,000,000 shall be used by the National
				Invasive Species Council;
								(2)$30,000,000, to provide grants under
				section 1204(b);
							(3)$3,000,000, to provide assistance to the
				regional panels of the Task Force; and
							(4)$1,000,000, to be used by the Director to
				carry out section 1105(g).
							(c)International coordinationThere is authorized to be appropriated to
				the Department of State to carry out section 1403 $1,000,000 for each of fiscal
				years 2008 through 2012.
						(d)Prevention of introduction by vessels of
				aquatic Invasive Species into waters of the United StatesThere are authorized to be appropriated for
				each of fiscal years 2008 through 2012—
							(1)$6,000,000, to be used by the Secretary to
				carry out section 1101;
							(2)$2,500,000, to be used by the Administrator
				to carry out section 1101; and
							(3)$2,750,000, to be used by the Task Force to
				carry out section 1101, of which—
								(A)$1,500,000 shall be used by the Director;
				and
								(B)$1,250,000 shall be used by the National
				Oceanic and Atmospheric Administration.
								(e)Prevention of the introduction by nonvessel
				pathways of aquatic Invasive Species into waters of the United
				StatesThere are authorized
				to be appropriated for each of fiscal years 2008 through 2012—
							(1)$5,000,000, to carry out the priority
				pathway management program under section 1210, of which—
								(A)$2,000,000 shall be used by the National
				Oceanic and Atmospheric Administration; and
								(B)$3,000,000 shall be used by the
				Director;
								(2)$1,000,000, to be used by the National
				Invasive Species Council to establish screening guidelines under section
				1105(d); and
							(3)$3,500,000, to be used by the Director to
				promulgate and implement screening requirements under section 1105(e).
							(f)Early detection and
				monitoringThere is
				authorized to be appropriated, to carry out early detection, monitoring, and
				survey planning and implementation under section 1106, $2,000,000 for each of
				fiscal years 2008 and 2009 and $10,000,000 for each of fiscal years 2010
				through 2012, of which—
							(1)for each of fiscal years 2008 and
				2009—
								(A)$1,000,000 shall be used by the National
				Oceanic and Atmospheric Administration; and
								(B)$1,000,000 shall be used by the Director;
				and
								(2)for each of fiscal years 2010 through
				2012—
								(A)$5,000,000 shall be used by the National
				Oceanic and Atmospheric Administration; and
								(B)$5,000,000 shall be used by the
				Director.
								(g)Containment and control
							(1)Dispersal barriersThere are authorized to be appropriated for
				each of fiscal years 2008 through 2012—
								(A)such sums as are necessary to carry out
				section 1202(j)(1); and
								(B)$2,150,000, to be used by the Director to
				carry out the monitoring program under section 1202(j)(2).
								(2)Rapid
				responseThere are authorized
				to be appropriated for each of fiscal years 2008 through 2012—
								(A)$25,000,000, to the Emergency Rapid
				Response Fund established under section 1211(a), to remain available until
				expended;
								(B)$1,000,000, to be used by the National
				Invasive Species Council in developing the State and regional rapid response
				contingency strategy under section 1211; and
								(C)$1,500,000, to be used for Federal rapid
				response teams under section 1211(f), of which—
									(i)$500,000 shall be used by the National
				Oceanic and Atmospheric Administration; and
									(ii)$1,000,000 shall be used by the
				Director.
									(3)Environmental soundnessThere is authorized to be appropriated for
				establishment under section 1202(k) of criteria for the improvement of
				treatment methods for aquatic invasive species $600,000 for each of fiscal
				years 2008 through 2012.
							(h)Information, education and
				outreachThere are authorized
				to be appropriated for each of fiscal years 2008 through 2012—
							(1)$500,000, to be used by the Secretary of
				the Interior to carry out the information and education program under section
				1202(h)(2)(D);
							(2)$750,000, to be used by the Director in
				carrying out the 100th meridian program under section 1202(h)(2)(C);
							(3)$2,000,000, to be used to carry out
				informational and educational activities of the Task Force under section
				1202(h), of which—
								(A)$1,000,000 shall be used by the National
				Oceanic and Atmospheric Administration; and
								(B)$1,000,000 shall be used by the Director;
				and
								(4)$500,000, to be used by the National
				Oceanic and Atmospheric Administration to carry out section
				1202(h)(2)(B)(ii).
							(i)Research
							(1)Ecological and pathway research and
				analysisThere are authorized
				to be appropriated for each of fiscal years 2008 through 2012—
								(A)$17,000,000, to be used by the National
				Oceanic and Atmospheric Administration to carry out sections 1107 and 1108, of
				which $13,000,000 shall be used to carry out the grant program under section
				1107(g));
								(B)$4,000,000, to be used by the Smithsonian
				Environmental Research Center to carry out sections 1107 and 1108;
								(C)$4,500,000, to be used by the United States
				Geological Survey to carry out sections 1107 and 1108, of which $500,000 shall
				be used to develop, maintain, and update the database required under section
				1107(j)); and
								(D)$1,650,000, to be used by the Great Lakes
				Environmental Research Laboratory to carry out the demonstration program under
				section 1202(i).
								(2)DisseminationThere is authorized to be appropriated to
				provide for the dissemination of information by the National Invasive Species
				Council under section 1109 $500,000 for each of fiscal years 2008 through
				2012.
							(3)Technology development, demonstration, and
				verificationThere are
				authorized to be appropriated for each of fiscal years 2008 through
				2012—
								(A)$2,500,000, to be used by the Administrator
				for the purposes of environmental soundness screening and improvement under
				section 1110(a);
								(B)$1,000,000, to be used by the Assistant
				Secretary to carry out the program under section 1110(b); and
								(C)$7,500,000, to carry out vessel pathway
				technology development under sections 1104 and 1301(e).
								(4)Vessel pathway standards
				researchThere are authorized
				to be appropriated—
								(A)for each of fiscal years 2008 through 2012,
				$3,000,000, to be used for research in support of vessels pathway standards and
				technology evaluation under section 1111(a) of which—
									(i)$1,500,000 shall be used by the
				Administrator; and
									(ii)$2,000,000 shall be used by the Secretary
				of the Coast Guard;
									(B)for each of fiscal years 2008 through 2010,
				$500,000, to be used by the Coast Guard to carry out the performance test
				required under section 1111(b); and
								(C)for fiscal year 2008, $500,000, to be used
				by the Secretary of the Coast Guard to enter into an agreement with the
				National Academy of Sciences to carry out the study required under section
				1111(c).
								(5)Research in systematics and
				taxonomyThere is authorized
				to be appropriated for the National Science Foundation to provide research
				grants for systematics and taxonomy under section 1112 $2,500,000 for each of
				fiscal years 2008 through
				2012.
							.
			VIIConforming amendments
			701.Conforming amendments
				(a)In generalThe Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 is amended—
					(1)in section 1102 (16 U.S.C.
			 4712)—
						(A)in subsection (a), by striking the
			 subsection heading and inserting the following:
							
								(a)Studies on introduction of aquatic Invasive
				Species by vessels
								;
				and
						(B)in subsection (b)—
							(i)by striking paragraph (1); and
							(ii)by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively;
							(2)in subtitle C (16 U.S.C. 4721 et
			 seq.), by striking the subtitle heading and inserting the following:
						
							CPrevention and control of aquatic Invasive
				Species
				dispersal
							;
					(3)in section 1201(a) (16 U.S.C.
			 4721(a)), by striking Nuisance Species and
			 inserting Invasive Species;
					(4)in section 1202 (16 U.S.C. 4722), by
			 striking the section heading and inserting the following:
						
							1202.Aquatic Invasive Species
				Program
							;
					(5)in section 1204 (16 U.S.C. 4724), by
			 striking the section heading and inserting the following:
						
							1204.State aquatic Invasive Species management
				plans
							;
					and
					(6)by striking aquatic nuisance
			 species each place it appears and inserting aquatic invasive
			 species.
					(b)Short title
					(1)Section 1001 of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701) is amended by
			 striking Nonindigenous Aquatic Nuisance and inserting
			 Nonindigenous Aquatic Invasive Species.
					(2)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 shall be deemed to be a
			 reference to the Nonindigenous Aquatic Invasive Species Prevention and Control
			 Act of 1990.
					
